DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

	This Office action is in response to the amendment of March 15, 2021 which amended claims 1, 3, 8 and 9; and, canceled claims 2, 4-7 and 10. 

Specification
The disclosure is objected to because of the following informalities: the element 12 is referred to as a “pump component” is a motor as is clear from the disclosure.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “rotating mechanism” in claim 1 (this limitation is considered to be represented by the “pump component 12” and the rotating shaft 121).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the liquid" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the protruding direction" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "the axial direction" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 1 is vague and indefinite because in lines 29 and 30 the “film unidirectional valve component” is set forth as being “in communication with a gas inlet and a gas outlet”. As described in the specification the “film unidirectional valve component” 32 includes the gas inlet 34 and the gas outlet 35 as part it’s structure. Therefore, saying that the film unidirectional valve component communicates with the gas inlet and the gas outlet is confusing and does not agree with the disclosure. This is again set forth in lines 33 and 34. The examiner recommends setting forth that the gas-receiving space of line 35 communicates with the gas inlet and the gas outlet.
	Claim 9 is vague and indefinite because in lines 5 and 6 the limitation “allowing the gear train and the large driven wheel to be coaxial” is confusing. It is noted that a clear axis of the gear train has not been set forth in the claim. Gear trains have two or more gears and thus two or more axis. The examiner suggest setting forth that the gear train includes a driven gear and that the large driven wheel and the axis of the driven gear are coaxial.
	Claims not specifically mentioned are indefinite since they depend from one of the above claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shyu (USPN 6,523,498) in view of Hoffman et al (USPAP 2008/0260556), Zlatic et al (USPAP 2008/0277421) and Litt (USPN 4,181,477).
Shyu discloses a pump arrangement (the device being a liquid foam delivery device is only mentioned in the preamble and this is considered an intended use of the pump) including a rotating shaft 41, a linear transmission mechanism (Fig. 4) disposed at the rotating shaft 41 to convert rotational motion output by the rotating shaft a unidirectional input/output gas mechanism (Figs. 5 and 6) connected (at 81) to the linear transmission mechanism to admit gas into a gas inlet 97 and discharge gas from a gas outlet 98 in a direction perpendicular to the rotating shaft through the linear reciprocating motion of the linear transmission mechanism; and a unidirectional input/output liquid mechanism (Fig. 3) directly connected to the rotating shaft to deliver liquid admitted through a liquid inlet 313 to a liquid outlet 314 through the rotational motion output by the rotating shaft.
	Shyu does not disclose: the linear transmission mechanism having an eccentric wheel, a bearing, a reciprocating transmission component and a push element extending from the linear transmission element to push the unidirectional input/output gas mechanism in a reciprocating manner; that the unidirectional input/output liquid mechanism comprises an input/output liquid casing, a gear train in a liquid-receiving space communicating with an inlet and an outlet, the gear train having a driving gear connected to the rotating shaft that has a seal around it; or disclose, wherein the unidirectional input/output gas mechanism comprises a suction cup component and a film unidirectional valve component, the suction cup component has an end portion connected to the linear transmission mechanism and has a sucking surface connected to the film unidirectional valve component, and the film unidirectional valve component is in communication with the gas inlet and the gas outlet; or wherein the film unidirectional valve component comprises a front half valve, a rear half valve and a resilient film sheet, the front half valve is in communication with the suction cup component, the rear half valve is in communication with the gas inlet and the gas outlet, 
Hoffman et al disclose a linear transmission mechanism (see Figs. 2 and 6) having an eccentric wheel 16, a bearing 39, a reciprocating transmission component 38 and a push element (the tapered element shown in Fig. 6) extending from the linear transmission element to push the unidirectional input/output gas mechanism 13, 37 in a reciprocating manner. Hoffman et al also discloses a seal 42 around the shaft.
Zlatic et al disclose a unidirectional input/output mechanism (Fig. 4) comprising an input/output liquid casing 38, 62, a gear train (see Fig. 4) in a liquid-receiving space communicating with an inlet 40 and an outlet 50, the gear train having a driving gear 56 connected to the rotating shaft 76 that has a seal 78 around it.
Litt discloses (see Fig. 1) a unidirectional input/output gas mechanism comprising a suction cup component 16 and a film unidirectional valve component (30, see Fig. 2), the suction cup component has an end portion 76 connected to the linear transmission mechanism and has a sucking surface (side of 16 facing the chamber 26) connected to the film unidirectional valve component, and the film unidirectional valve component is in communication with the gas inlet 42 and the gas outlet 46; or wherein the film unidirectional valve component comprises a front half valve 20, a rear half valve 32 and a resilient film sheet 30, the front half valve is in communication 22, 24, 26 with the suction cup component, the rear half valve is in communication with the gas inlet and the gas outlet, the front half valve and the rear half valve together define a gas-receiving space 26, and the resilient film sheet is disposed in the gas-receiving space. As shown in the annotate Fig. 1 of Litt below, Litt teaches of the unidirectional valve 

    PNG
    media_image1.png
    547
    580
    media_image1.png
    Greyscale




At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to substitute the linear transmission mechanism with a bearing of Hoffman et al for the Shyu linear transmission mechanism since each of these 
Further, at the time of the effective filing date it would have been obvious to one of ordinary skill in the art to substitute a gear pump/unidirectional input/output liquid mechanism such as taught by Zlatic et al for the rotary impeller pump  (fig. 3) unidirectional input/output liquid mechanism of Shyu since each of these pumps are recognized as equivalence for their use in the pumping of a liquid in response to a rotary drive art and selection of any of these known equivalents to pump liquid would be within the level of ordinary skill in the art (Note MPEP 2144.06).
Lastly, at the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to substitute the unidirectional input/output gas mechanism of Litt (a diaphragm pump) for the unidirectional input/output gas mechanism of Shyu (a bellows pump) since diaphragm and bellows type pumps are recognized as equivalence for their use in the gas pumping art and selection of any of these known equivalents to pump air in response to a reciprocating input would be within the level of ordinary skill in the art (Note MPEP 2144.06).

With regards to claim 3, when modifying with the unidirectional input/output liquid mechanism of Shyu with the unidirectional input/output liquid mechanism of Zlatic et al a seal 78 will be included around the shaft 74  and disposed in the unidirectional input output liquid mechanism  38 as taught by Zlatic et al. 


With regards to claim 9, Shyu does not disclose a deceleration mechanism including a small driving gear, a large driven gear and a belt. 
The examiner previously gave official notice that speed reduction mechanisms including a small driving gear, a large driven gear and a belt are well known, which was not challenged. This is taken as an admission that this material is prior art. 
	 At the time of the effective filing date it would have been obvious to include one based upon the desired ratio of air to liquid from the pump and the volumes of the liquid and the gas pumps.

Response to Arguments
Applicant's arguments filed March 15, 2021 have been fully considered but they are not persuasive. The applicant argued that Shyu does not disclose all the limitations of claim 1 at page 8-12. It is noted that amended claim 1 is a combination of claims 1, 2 and 4-7 which were addressed by 103 rejections. In response to the previously set forth rejections under 345 USC 103 the Applicant argued that Litt does not disclose the first and second dented portions and the first and second protruding portions (see pg. 14 of the remarks). However, as shown in the annotated figure above Litt discloses this feature. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



CGF
April 5, 2021